DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment was filed 04/26/2022.
Information Disclosure Statement
	An information disclosure statement was filed on 04/2/2022.
	A Track One request was granted at 06/09/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-65, 7, 70, 72, 75-81 of U.S. Patent No. 11,110,100 (US’100). Although the claims at issue are not identical, they are not patentably distinct from each other because US’100 claims a method of treating status epilepticus (SE) comprising administering an effective amount of ganaxolone to suppress SE, wherein the effective amount of ganaxolone is administered as an intravenous bolus plus continuous infusion to produce and maintain ganaxolone plasma concentration of about 500 ng/ml to about 1000 ng/ml for about 8 hours to about 12 hours (claim 55). The intravenous bolus comprises 5 mg to about 40 mg of ganaxolone (claim 56 and 57).  The continuous intravenous infusion comprises infusion of about 20 mg of ganaxolone per hour to about 80 mg of ganaxolone per hour (claim 58 - 61). The infusion is then decreased to about 20 mg per hour (Claim 62 -63). Those of ordinary skill would have therefore found it well within their skill to claim the instant method steps with a reasonable expectation of similar therapeutic results given the claims of US’100. The instantly claimed method of treating SE would have therefore been obvious to one of ordinary skill in the art at the time of filing given the claims of US’100.

Claims 55-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-20, 22, 24-32 of copending Application No. 17/393,566 (US’566) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’566 US’100 claims a method of treating status epilepticus (SE) comprising administering an effective amount of ganaxolone to suppress SE, wherein the effective amount of ganaxolone is administered as an intravenous bolus plus continuous infusion to produce and maintain ganaxolone plasma concentration of about 425 ng/ml for about 8 hours to about 12 hours (claim 1). The intravenous bolus and continuous infusion produce a ganaxolone plasma concentration in the subject of at least 500 ng/ml to 1000 ng/ml(claims 4 and 5).  The intravenous bolus  comprises infusion of about 20 mg of ganaxolone per hour to about 80 mg of ganaxolone per hour (claims 22, 25, and 26). The infusion is then decreased to about 40 mg per hour (Claim 27). Infusion of 80 mgs can occur for 8, 10 and 24 hrs (claims 29-31) Those of ordinary skill would have therefore found it well within their skill to claim the instant method steps with a reasonable expectation of similar therapeutic results given the claims of US’566. The instantly claimed method of treating SE would have therefore been obvious to one of ordinary skill in the art at the time of filing given the claims of US’566.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 55-80  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0228454 A1 (Marimus).
Marimus teaches a method for treating status epilepticus as well as other types  of seizure disorders [0070]. An injectable ganaxolone formulation also comprising sulfobutylether-Beta-cyclodextrin and water [0076] and [0022] is administered as one or more bolus injections. The method of treatment maintains a plasma concentration of ganaxolone from about 50 ng to about 3500 ng/ml [0090]. Cmax for the treatment is 100 ng/mL to about 1000 ng/mL, after which an infusion is administered over time giving a constant dose sufficient to provide a plasma concentration which is 40% of Cmax for a period of time between 30 mins and 120 hours (5 days) [0089]. This infusion process lasts much longer than the bolus administration, and eliminates or suppresses seizure activity [0070] and [0089].  The plasma concentration range of ganaxolone includes values from 500 ng/mL to 3500 ng/mL ( 5 grams/mL to 35 grams/mL). The dosage for the infusion is 40% of Cmax which translates to 4 mg/mL to 40 mg/mL. Various forms of status epilepticus such as refractory status epilepticus are recited at [0089]. While Marimus does not recite the same periods of time for bolus or infusion, Marimus is clear in its teaching that ganaxolone is used for treatment of  various forms status epilepticus by administering a bolus injection, followed by a continuous infusion of ganaxolone which maintains a therapeutic level which suppresses or eliminates seizure activity. Regarding the tapering period, any infusion will have this feature since the amount left becomes smaller and smaller until all the infusion solution is used up. Therefore a tapering period is inherent to any infuion treatment. Marimus is silent as to the percentage of suppression as well. However, since Marimus clearly teaches the method of treatment which attains a therapeutically effective amount in the plasma, therapeutic protocols as to duration of both bolus and infusion, as well as exact dosage would be parameters well recognized by the ordinary medical practitioner. Further, since Marimus teaches the claimed method of treatment, the ordinary practitioner would further have  a reasonable expectation of similar suppression or elimination of  seizure activity. As such, the instantly claimed  method of treating status epilepticus would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Marimus.
Conclusion
	No claims are allowed.
					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz